Case 1:19-cv-02173-WHP Document 34 Filed 06/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRENDA MONTANEZ,
Plaintiff,
19¢v2173
-against-
ORDER
TARGET CORPORATION,
Defendant.

WILLIAM H. PAULEY III, Senior United States District Judge:

The June 12, 2020 pre-motion conference is rescheduled to June 18, 2020 at
11:00 a.m. The parties are directed to use the following dial-in information: the dial-in number
is 888-363-4749, passcode 3070580.

Dated: June 8, 2020

New York, New York SO ORDERED:

WILLIAM H. PAULEY III ?
U.S.D.J.
